                                   UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF KENTUCKY
                                        LOUISVILLE DIVISION
                                   CRIMINAL ACTION NO. 3:20-MJ-762

UNITED STATES OF AMERICA                                                                                       PLAINTIFF

VS.

STEFANY L. WALLACE                                                                                           DEFENDANT



                                             MEMORANDUM OPINION
                                                 AND ORDER

         On April 30, 2021 and May 3, 2021, this Court held a two-day bench trial in the matter of

United States v. Stefany L. Wallace at the Gene Snyder Courthouse in Louisville, Kentucky.

Defendant Wallace was charged by information with operating and being in physical control of a

motor vehicle while under the influence of alcohol in violation of KRS § 189A.010(1)(b)(5)(a)1

and the Federal Assimilative Crimes Act, 18 U.S.C. §§ 7, 13. See (DN 1). At the conclusion of the

bench trial, the undersigned took the case under advisement to review the transcript and the

evidence presented. Additionally, during the trial, Defendant Wallace objected to the United

States’ witness, Dr. James Stephens, certification as an expert witness. The Court deferred ruling

on the objection and indicated that it would be addressed at the conclusion of the trial. The matter

is now ripe for ruling.



1
  KRS § 189A.010(1)(b) reads in relevant part: “[a] person shall not operate or be in physical control of a motor vehicle
anywhere in the state. . . [w]hile under the influence of alcohol.” Section (5)(a) provides “[a]ny person who violates
the provisions of paragraph (a), (b), (c), (d), or (e) of subsection (1) of this section shall. . . [f]or the first offense within
a ten (10) year period, be fined not less than two hundred dollars ($200) nor more than five hundred dollars ($500),
or be imprisoned in the county jail for not less than forty-eight (48) hours nor more than thirty (30) days, or both.
Following sentencing, the defendant may apply to the judge for permission to enter a community labor program for
not less than forty-eight (48) hours nor more than thirty (30) days in lieu of fine or imprisonment, or both. If any of
the aggravating circumstances listed in subsection (11) of this section are present while the person was operating or
in physical control of a motor vehicle, the mandatory minimum term of imprisonment shall be four (4) days, which
term shall not be suspended, probated, conditionally discharged, or subject to any other form of early release[.]”
                                           Background

       On November 8, 2019, at approximately 11:00 A.M., Defendant Stefany L. Wallace (“Ms.

Wallace”) started her day at brunch where she had a glass of wine and a beer. (DN 24, at p. 22).

From there, she had plans to go to Otter Creek Tavern with her two friends, Melissa Bell (“Ms.

Bell”) and Diana Stallard (“Ms. Stallard”). (DN 22, at pp. 140-41, 152-53; DN 24, at pp. 21-22).

Ms. Bell and Ms. Stallard arrived to pick Ms. Wallace up from her house at approximately 5:30

P.M. and the group proceeded to Otter Creek Tavern in Ms. Bell’s vehicle. (DN 22, at p. 141-43,

152-153; DN 24, at pp. 22-23).

        Once at Otter Creek Tavern, the trio ordered dinner and drinks. (DN 22, at pp. 141-43,

152-53; DN 24, at pp. 22-23). Ms. Wallace testified that she drank two beers at the tavern, one

before dinner and one with dinner. (DN 24, at pp. 22-23, 25). The group stayed at the tavern for

approximately three and half hours before deciding to go to another bar called The Shop. (DN 22,

at pp. 143, 153-54; DN 24, at pp. 23-25). Ms. Stallard drove the group to The Shop because it was

storming, and Ms. Bell has trouble seeing at night due to her night blindness. (Id.).

       Once at The Shop, both Ms. Wallace and Ms. Bell ordered another beer. (DN 22, at pp.

143-44, 154-55; DN 24, at pp. 24-25). According to Ms. Wallace’s testimony, however, she only

had time to take two sips of her beer before the group decided to leave and go to Sam Adams, a

bar located on base at Fort Knox, Kentucky. (Id.). Ms. Stallard drove the group on post, but when

they arrived at Sam Adams, they realized the bar was closed. (Id.). It was at this point that Ms.

Wallace decided to get behind the wheel of Ms. Bell’s vehicle and give the group a tour of the

base. (DN 22, at pp. 144-46, 155-56; DN 24, at pp. 24-27).




                                                 2
          Ms. Wallace first wanted to show her friends the helicopters that her boyfriend Chris flies,

so she drove the group less than a mile up the road and parked the vehicle in front of Fort Knox’s

Reserve Command Building. (Id.). Both Ms. Stallard and Ms. Bell testified that Ms. Wallace did

not show any signs of being “under the influence” while driving the vehicle. (DN 22, at pp. 145,

147, 156). Ms. Bell even went on to say that “[i]f I thought for one moment that she was under the

influence and could not drive my vehicle. . . I would not have her driving.” (Id. at pp. 158-59).

          The group had only been parked for a few minutes when Lieutenant Andrew Short

(“Lieutenant Short”), a Fort Knox Police Supervisor, spotted the vehicle as he was in route to a

possible DUI. (Id. at pp. 7-8, 11-12, 146, 156-57; DN 24, at pp. 27-28). Concerned that the

occupants of the vehicle needed assistance, Lieutenant Short activated his lights and pulled over

to investigate. (DN 22, at p. 12). Lieutenant Short then approached the vehicle and made contact

with the driver, Ms. Wallace. (Id. at pp. 12-13). Lieutenant Short noted that the vehicle was in idle,

the lights were on, and that there were two additional passengers inside. (Id. at pp. 13-14).

Lieutenant Short asked Ms. Wallace if she needed assistance and she explained that “she had been

riding around with her friends on the installation showing them where she used to work.” (Id. at

pp. 12-14). At this point, Lieutenant Short noticed a “strong smell of alcohol emanating from the

vehicle.” (Id. at p. 14). He then asked Ms. Wallace for her driver’s license and identification card,

but she was unable to immediately locate them. (Id.). While Ms. Wallace searched for her driver’s

license, Lieutenant Short returned to his vehicle and informed the other officer on scene that he

intended to separate Ms. Wallace from the vehicle to determine the source of the odor. (Id. at pp.

14-15).

          After verifying her information, Lieutenant Short returned to the vehicle and asked Ms.

Wallace to exit the vehicle. (Id. at p. 15; DN 24, at p. 28). Lieutenant Short testified that he did not



                                                   3
observe any signs of impairment as Ms. Wallace exited the vehicle. (DN 22, at pp. 15-16). Once

outside the vehicle, however, Lieutenant Short determined that the odor of alcohol was indeed

coming from Ms. Wallace. (Id. at p. 15). Lieutenant Short then asked her if she had been drinking.

(Id. at pp. 16-17). She replied that she had a glass of wine and a beer and that she had last drank
                                                       2
between the hours of 6:00 and 7:00 P.M..                   (Id.). Because Ms. Wallace stated that she had

consumed alcohol, Lieutenant Short then asked Ms. Wallace if she would be willing to perform a

series of Standard Field Sobriety Tests (“SFSTs”) to determine her “level of sobriety.” (Id. at pp.

17-18). Ms. Wallace agreed. (Id.).

         The first test Lieutenant Short administered was the horizontal gaze nystagmus test

(“HGN”). (Id.). Ms. Wallace did not exhibit any clues of being under the influence while

performing the HGN test. (Id. at p. 21). Next, Lieutenant Short decided to check Ms. Wallace

breath for the presence of alcohol with a portable breath test (“PBT”). (Id.). Lieutenant Short

testified that normally an officer would administer all three SFSTs before asking an individual to

submit to a PBT, but he felt that the situation warranted a deviation from protocol. (Id. at pp. 24-

25). He testified that because Ms. Wallace was not exhibiting “typical indicators of a person who

is impaired[,]” he administered the SFSTs out of order to see if he could save her from having to

perform the other, more invasive tests. (Id. at pp. 24-25). Lieutenant Short went on to say that he

did not initially believe Ms. Wallace was impaired but wanted to “double-check” before he allowed

her to return to the road. (Id. at pp. 21, 24-25).

         On her first attempt Ms. Wallace was unable to produce enough breath to render a valid

sample from the PBT. (Id. at pp. 23-24). On her second attempt, she was successful and the PBT



2
  When asked on cross examination why she had not told the Lieutenant Short about the additional beers she had
consumed that evening, Ms. Wallace stated that she was going to tell him, but that Lieutenant Short did not let her
finish telling him about her evening. (DN 24, at pp. 30-31).

                                                           4
indicated the presence of alcohol. (Id. at p. 24). Lieutenant Short then decided it was necessary for

Ms. Wallace to perform the two remaining SFSTs, the walk and turn test and the one-leg stand

test. (Id. at pp. 25, 28).

        Lieutenant Short testified that typically, when an individual performs the walk and turn

test, she or he is asked to balance and take nine heel-to-toe steps along a straight line. (Id. at p. 26).

Ideally, this test should be done on a flat surface and the individual should be wearing proper

footwear. (Id. at pp. 25-26). In Ms. Wallace’s case, she was wearing high heel boots, so Lieutenant

Short informed her she could either remove her boots or they could go back to the station where

she could perform the tests in a controlled environment. (Id.). Ms. Wallace opted to remove her

boots and perform the test in her socked feet. (Id.).

        There are a total of seven possible clues that an individual could display during the walk

and turn test, Ms. Wallace displayed five of the seven clues. (Id. at p. 27). Lieutenant Short then

asked Ms. Wallace to perform the one-leg stand test. (Id. at p. 28). Ms. Wallace displayed three

out of the possible four clues during this test. (Id. at p. 29). At the conclusion of the SFSTs,

Lieutenant Short testified that he changed his initial opinion and determined that Ms. Wallace was

impaired. (Id. at p. 29). He then informed Ms. Wallace that he would need to take her back to the

police station where she would be read the implied consent warning, be observed for the twenty

minute observation period, and be placed on the Intoxilyzer instrument to check her breath alcohol

content. (Id. at pp. 29-30).

        Once at the station, Ms. Wallace agreed to provide an additional breath sample, however,

when she was placed on the Intoxilyzer instrument she was unable to provide a sufficient sample.

(Id. at pp. 35, 37, 39). The Intoxilyzer instrument rendered a ticket which read: “deficient sample

with alcohol present.” (Id. at p. 39). Lieutenant Short then requested Fort Knox EMS to come to



                                                    5
the station to conduct a blood draw. (Id. at pp. 39, 64). Ms. Wallace’s blood sample was processed

and sent to the Kentucky State Police Jefferson Forensic Laboratory where it was determined that

the alcohol contend of her blood was .078. (Id. at pp. 64-67, 80-81).

       Ms. Wallace was subsequently charged by information with operating and being in

physical control of a motor vehicle while under the influence of alcohol at Fort Knox, Kentucky

in violation of KRS § 189A.010(1)(b)(5)(a) and the Federal Assimilative Crimes Act, 18 U.S.C.

§§ 7, 13. (DN 1). This offense is a class B misdemeanor and carries a fine of not less than $200

and not more than $500, or imprisonment of not less than forty-eight hours and not more than

thirty days, or both. See KRS § 189A.010(5)(a).

       The two-day bench trial in the case took place on April 30, 2021 and May 3, 2021. During

the trial, the United States presented four witnesses: Lieutenant Andrew Short, Fort Knox

Paramedic Freddie George, Kentucky State Police Forensic Analyst Dena Fletcher, and Dr. James

Stephens. Defendant Wallace’s counsel then presented five witnesses on her behalf: Diana

Stallard, Melissa Bell, retired Louisville Police Officer Raymond Sutherland, Defendant Wallace,

and Dr. Harry Plotnick. At the conclusion of the bench trial, the undersigned took the case under

advisement to review the transcript and evidence of guilt presented by the United States and to

assess Dr. Stephens’ qualifications to testify as an expert witness in the fields of forensic

toxicology and human performance. The Court will address each issue in turn.

                            Dr. Stephens’ Qualification as an Expert

       The Court will first address Ms. Wallace’s objection to Dr. James Stephens’ (Dr.

Stephens”) certification as an expert witness. See (DN 22, at p. 97). Rules 702 and 104(a) of the

Federal Rules of Evidence govern the admissibility of expert testimony. See Nelson v. Tenn. Gas

Pipeline Co., 243 F.3d 244, 250 (6th Cir. 2001) (citing Daubert v. Merrell Dow Pharm., Inc., 509



                                                  6
U.S. 579, 589 (1993)). Rule 702 allows opinion testimony by a “[a] witness who is qualified as an

expert by knowledge, skill, experience, training, or education” if the testimony satisfies the

following four conditions:

              (a) the expert’s scientific, technical, or other specialized knowledge will
              help the trier of fact to understand the evidence or to determine a fact in
              issue;
              (b) the testimony is based on sufficient facts or data;
              (c) the testimony is the product of reliable principles and methods; and
              (d) the expert has reliably applied the principles and methods to the facts
              of the case.

Fed. R. Evid. 702. As such, the trial judge is tasked with acting as a “gatekeeper” to ensure that

expert testimony is both reliable and relevant. Johnson v. Manitowoc Boom Trucks, Inc., 484 F.3d

426, 429 (6th Cir. 2007) (citing Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147 (1999)).

        Expert testimony is relevant when it assists the trier of fact in understanding the evidence

or determining a material fact in question. See Daubert, 509 U.S. at 591–93. When deciding

whether an expert’s opinion is reliable, the Court should determine if the opinion rests “upon a

reliable foundation, as opposed to, say, unsupported speculation.” In re Scrap Metal Antitrust

Litig., 527 F.3d 517, 529-30 (6th Cir. 2008). “The party offering the expert's testimony has the

obligation to prove the expert's qualifications by a preponderance of the evidence.” Burgett v.

Troy-Bilt LLC, 579 F. App'x 372, 376 (6th Cir. 2014). Here, Defendant Wallace argues both that

Dr. Stephens is not qualified to give the proposed expert opinion testimony and that his proposed

testimony is irrelevant. (DN 22, at pp. 86, 94-96, 97, 103).

        The Court will first examine Dr. Stephens’ qualifications.3 The Court does “not consider

‘the qualifications of a witness in the abstract, but whether those qualifications provide a

foundation for a witness to answer a specific question.’”Burgett, 579 F. App'x at 376 (quoting


3
 Because Dr. Stephens’ Curriculum Vitae was not submitted for the Court’s consideration, the undersigned will rely
solely on Dr. Stephens’ testimony about his professional background.

                                                        7
Berry v. City of Detroit, 25 F.3d 1342, 1351 (6th Cir. 1994)). “Under the Federal Rules of

Evidence, the only thing a court should be concerned with in determining the qualifications of an

expert is whether the expert's knowledge of the subject matter is such that his opinion will likely

assist the trier of fact in arriving at the truth.” Mem'l Hall Museum, Inc. v. Cunningham, 455 F.

Supp. 3d 347, 365 (W.D. Ky. 2020) (quoting Mannino v. Int’l Mfg. Co., 650 F.2d 846, 851 (6th

Cir. 1981)). The expert’s qualifications, however, must match up with the exact subject matter

about which the expert proposes to testify. See Elswick v. Nichols, 144 F. Supp. 2d 758, 766 (E.D.

Ky. 2001), aff'd sub nom. Elswick v. Pikeville United Methodist Hosp. of Ky., Inc., 50 F. App'x

193 (6th Cir. 2002). In this case, Dr. Stephens seeks to offer an opinion that Ms. Wallace’s blood

alcohol concentration in connection with the results of her SFSTs demonstrate that she was under

the influence of alcohol on the night in question. (DN 22, at pp. 94, 96, 98-99, 104).

       The United States argued that Dr. Stephens’ experience as both an internal physician and

a medical review officer is sufficient qualification for the proposed testimony. (Id. at pp. 96-99,

102-04). As a medical review officer, Dr. Stephens is certified and trained in evaluating causes for

a “nonnegative” test of drugs and alcohol. (Id. at p. 93). Meaning, he is tasked with determining if

there is a medical reason causing an abnormality on a patient’s drug or alcohol screening. (Id. at

pp. 93, 101-03). Additionally, the United States alleged that Dr. Stephens can opine on human

performance at a 0.078 blood alcohol level because he has studied the effect of alcohol on the

human body. (Id. at pp. 99-100).

       In response, Ms. Wallace, through defense counsel, argued that Dr. Stephens’ proposed

expert opinion goes against his medical training. (Id. at pp. 97, 101, 103). Typically, Dr. Stephens,

as a medical review officer, is asked to look for a medical reason to explain an abnormal result on

a patient’s drug or alcohol screening. (Id.). Here, however, he is proposing to do the exact opposite.



                                                  8
(Id.). Defense counsel alleged that if Dr. Stephens proposed expert opinion was to say, “there’s

no medical reason. . . to explain that 0.78. . .that would be fine[.]” (Id. at p. 103). But in this case,

Dr. Stephens is seeking to opine on whether or not Ms. Wallace was under the influence of alcohol,

which defense counsel contends, goes beyond Dr. Stephens’ training. (Id. at pp. 97, 101, 103).

Defense counsel also noted that Dr. Stephens is not trained in the administration of SFSTs but is

seeking to offer an opinion based on those results. (Id. at p. 97).

        After a thorough review of Dr. Stephens’ qualifications as they relate to his proposed

testimony, the Court finds that Dr. Stephens is not credible to testify as an expert witness in this

matter. While it is true that Dr. Stephens’ background as Chief of Public Health and Preventive

Medicine for Fort Knox, Kentucky and his certification as a medical review officer may qualify

him to testify as an expert witness on some issues, his testimony in this case exceeds the scope of

his expertise. See (Id. at pp. 91-93). Additionally, Dr. Stephens’ lack of formal education and

training on the issue is not made up for in experience. Dr. Stephens’ has never testified on this

issue before, and while that in of itself does not preclude his testimony, it is persuasive. See (Id. at

p. 96). Finally, in his role as a medical review officer, Dr. Stephens typically reviews an

individual’s history to determine if there is a medical reason for the findings of the lab test. See

(Id. at pp. 93, 101-103). Here Dr. Stephens did not interview Ms. Wallace or review any of her

relevant medical history. See (Id. at p. 103). He simply examined Ms. Wallace’s blood alcohol

results and sought to correlate that finding with her performance on the SFSTs to determine if she

was “under the influence” of alcohol. The Court, therefore, finds that Dr. Stephens is not qualified

to offer an expert opinion on this matter.

        Additionally, Dr. Stephens’ opinion is inadmissible under Rule 702 because it is not

relevant. As noted above, expert testimony is relevant when it assists the trier of fact in



                                                   9
understanding the evidence or determining a material fact in question. See Daubert, 509 U.S. at

591–93. The relevant question before the Court is whether or not Ms. Wallace was under the

influence of alcohol on the night in question. As such, the Court finds that Dr. Stephens’ proposed

testimony does not assists the trier of fact in understanding the evidence or determining a material

fact at issue. The Court, therefore, will not consider Dr. Stephens’ testimony in its decision.

                                                  Analysis

       Ms. Wallace was charged with operating and being in physical control of a motor vehicle

while under the influence of alcohol in violation of KRS § 189A.010(1)(b)(5)(a) and the Federal

Assimilative Crimes Act, 18 U.S.C. §§ 7 and 13. Taken together, these two statutes require proof,

beyond a reasonable doubt, that Ms. Wallace was: (1) in operation or physical control of a motor

vehicle; (2) on Fort Knox, Kentucky, a special maritime and territorial jurisdiction of the United

States on or about November 9, 2019; and (3) was under the influence of alcohol. See KRS §

189A.010(1)(b); 18 U.S.C. §§ 7, 13; see also Bridges v. Commonwealth, 845 S.W.2d 541, 542

(Ky. 1993). The parties only dispute the third element – whether Ms. Wallace was under the

influence of alcohol.

       The question then becomes: what does it mean to be “under the influence” pursuant to KRS

§ 189A.010(1)(b)? While there is no specific statutory definition of these words, the Court looks

to case law to guide its analysis. An old Kentucky Court of Appeals case dealing with insurance

liability, Campbell v. Fidelity & Casualty Co. of New York, discussed the phrase in great detail:

               ‘while under the influence of or affected by intoxicants,’... is clearly
               susceptible of two interpretations. Strictly and literally, it would
               include being under the influence of liquor to any extent; and, as
               aptly said by one of the witnesses, ‘when you take one, you are under
               it some, and when you take two, more.’ But in ordinary acceptation
               it does not mean that. It means being so far under the influence as to
               constitute a state of intoxication. . . .



                                                 10
60 S.W. 492, 495-96 (1901). The Court goes on to explain:

                 [I]t is not necessary … that [he] should be so far under the influence
                 of intoxicants as to be in what is ordinarily termed a state of
                 intoxication or drunkenness, but only so far under the influence of
                 or affected by them that the incapacity, nervous or mental, or the
                 excitement of passion, should be such that the injury results in
                 consequence of it.

Id. at 497. The Kentucky Supreme Court has also given guidance on what it means to be “under

the influence” of alcohol. In Bridges, the Kentucky Supreme Court granted review of Bridges’

conviction for operating a vehicle while under the influence of alcohol in order to determine if the

trial court erred by including among its jury instructions a definition of “under the influence.” 4

Bridges, 845 S.W.2d at 541. The Court ultimately held that the instruction was improper because

it equated “‘under the influence’ with mere consumption.” Id. at 542. The Court reasoned that the

jury instruction essentially re-wrote the statute “so as to incriminate any person who drives after

having consumed any amount of alcohol at any time[,]” rather than the statute’s intended purpose

to “prevent the evil effects of substandard driving resulting from the operation of motor vehicles

by persons under the influence of alcohol.” Id. As a result, the Court decided that no jury

instruction should be given to define “under the influence” because the statute itself is sufficient.

Id. at 543.

        Next, the Court considers a similar case at Fort Campbell in which Judge Russell upheld

the Magistrate Judge’s conviction of a defendant charged with, among other things, driving under

the influence in violation of 18 U.S.C. § 13. See United States v. Hendrix, No. 5:10-CR-00017,

2011 WL 754888, at *1 (W.D. Ky. Feb. 24, 2011). In this case, Judge Russell held that there was

sufficient evidence to support a finding, by a rational trier of fact, that the defendant was under the


4
  At the time this case was decided KRS 189A.010(1) stated: “[n]o person shall operate a motor vehicle anywhere in
this state while under the influence of alcohol or any other substance which may impair one’s driving ability.” See
Bridges, 845 S.W.2d at 541.

                                                        11
influence of alcohol. Id. at *4. In coming to this conclusion, Judge Russell considered the following

evidence: (1) testimony from three separate individuals that the defendant smelled strongly of

alcohol; (2) the fact that the defendant had difficulty walking, was belligerent, and was slurring

her speech; (3) the defendant’s performance on two field sobriety tests; (4) the fact that the

defendant refused to submit to a breathalyzer test; and (5) that the defendant admitted to drinking

and taking prescription drugs. Id. In contrast, the only evidence offered to refute this evidence was

testimony from an individual who had a brief encounter with the defendant and stated he did not

notice anything “unusual,” the defendant’s own testimony that she was not intoxicated, and the

fact that the defendant’s implied consent form was filled out properly and legibly. Id. Judge Russell

held that the evidence presented was sufficient to support a finding beyond a reasonable doubt that

the defendant was under the influence of alcohol while she was in physical control of a motor

vehicle. Id. With that in mind, the Court now turns to the evidence before it in this case.

       In order to prove that Ms. Wallace was under the influence of alcohol, the United States

heavily relied on the subjective findings of Lieutenant Short coupled with the results of Ms.

Wallace’s blood alcohol test. According to the United States, “under the influence is not even

impairment. . . .[I]t’s a lower standard. It is not a specific BAC. . . .[I]t is a decrease in your

cognitive abilities.” (DN 24, at p. 54). Here, however, the United States presented little evidence

demonstrating a decrease in Ms. Wallace’s cognitive abilities.

       Lieutenant Short testified that, initially, Ms. Wallace did not exhibit “typical indicators of

a person who is impaired.” (DN 22, at pp. 24-25). She was able to exit the vehicle without issue,

her speech was not slurred, and she was able to communicate with Lieutenant Short effectively.

(Id. at pp. 15-16, 24, 54). Further, while performing the HGN test, Ms. Wallace did not exhibit any

clues of impairment. (Id. at p. 21). This is compelling evidence because Lieutenant Short, retired



                                                 12
Louisville Police Officer Raymond Sutherland, and Dr. Plotnick, a licensed toxicologist and

attorney, all testified that the HGN test is the most reliable of the three SFSTs. (Id. at pp. 50, 52,

58; DN 24, at pp. 10, 49-50). Raymond Sutherland took it one step further, stating that in his expert

opinion, “every drunk driver shows some type of clue on HGN,” and if an individual shows no

clues on the HGN then the SFSTs should be terminated. (DN 24, at p. 13).

        With regards to the other two SFSTs Ms. Wallace performed, the Court notes a few issues

that call into question the reliability of those results. First, Lieutenant Short admitted that he

administered the SFSTs out of order despite knowing that “it’s fairly important to maintain the

order[.]” See (DN 22, at p. 46). Raymond Sutherland opined that by administering the PBT before

the final two SFSTs, Lieutenant Short was possibly biased by those results, which is why officers

are typically instructed to complete all three SFSTs before moving on to the PBT. (DN 24, at pp.

9-10, 18). Second, the record reflects that Ms. Wallace only had issues with her motor skills once

she removed her shoes. See (DN 22, at pp. 25-27). Lieutenant Short testified that ordinarily an

individual should complete both the walk and turn test and the one-leg stand test while wearing

shoes, but in this case Ms. Wallace was asked to remove her shoes because the two-inch heel of

her boot would have made it difficult for Lieutenant Short to evaluate her ability to balance. (Id.

at p. 25). It is unclear what, if any, effect removing her shoes may have had on Ms. Wallace’s

ability to perform the final two SFSTs. However, both Lieutenant Short and Ms. Wallace indicated

that there were rocks on the road.5 (DN 22, at p. 56; DN 24. at p. 28).

        Finally, the United States argued that it proved Ms. Wallace was under the influence of

alcohol because she “admitted to drinking” and had a blood alcohol level of 0.078. (DN 24, at p.



5
  When asked if Ms. Wallace displayed any discomfort once she removed her shoes Lieutenant Short stated “No, sir.
I think there was one point she wiped the bottom of her foot, maybe ‘cause a rock was on her sock[.]” (DN 22, at p.
56).

                                                        13
55). As stated above, however, mere consumption should not be equated with being “under the

influence” of alcohol. See Bridges, 845 S.W.2d at 541. And, in relation to Ms. Wallace’s blood

alcohol results, KRS § 189A.010(3)(b) provides the Court with guidance on how to weigh those

results: “[i]f there was an alcohol concentration of 0.04 or greater but less than 0.08. . . that fact

shall not constitute a presumption that the defendant either was or was not under the influence of

alcohol, but that fact may be considered, together with other competent evidence, in determining

the guilt or innocence of the defendant.” Therefore, the Court cannot simply take the fact that Ms.

Wallace admitted to drinking coupled with her blood alphol level as conclusive proof that she was

“under the influence” of alcohol. Rather, the Court must consider this evidence in relation to all

the evidence presented.

       The Court also notes that there is no evidence of impaired driving in this case. Here, the

only evidence before the Court concerning Ms. Wallace’s driving ability on the night in question

comes from Ms. Bell and Ms. Stallard who both testified that Ms. Wallace did not show any signs

of being “under the influence” while driving the vehicle. (DN 22, at pp. 145, 147, 156). Their

statements are supported by the fact that Ms. Wallace did not appear to have any issue parking the

vehicle. While it is not necessary for the United States to show proof of impaired driving, it is

persuasive. See Hayden v. Commonwealth, 766 S.W.2d 956, 956-57 (Ky. Ct. App. 1989)

(explaining that KRS 189A.010(1), concerning driving while under the influence of alcohol, would

“be redundant if read so as to require proof not only that the defendant was under the influence of

alcohol but also that alcohol impairs one's driving ability.”); see also Commonwealth v. Wirth, 936

S.W.2d 78, 80 (Ky. 1996) (“Subsection (b) . . . broadly deals with the effect of alcohol on the

motor vehicle operator and is usually proven by evidence of aberrant driving behavior.”).

       Here, the United States is tasked with proving beyond a reasonable doubt that Ms. Wallace



                                                 14
operated or was in physical control of a motor vehicle while under the influence of alcohol on Fort

Knox, Kentucky on or about November 9, 2019. Beyond a reasonable doubt is a very high standard

to meet, and in this case, the undersigned finds that the evidence presented leaves the trier of fact

with doubt that Ms. Wallace was “under the influence” of alcohol to the extent prohibited by KRS

§ 189A.010(1)(b). Thus, the Court finds that the evidence as a whole does not support conviction

and finds Ms. Wallace not guilty of the charged offense.

                                              ORDER

       IT IS THEREFORE ORDERED that Defendant Wallace’s objection to Dr. Stephens’

qualification as an expert witness in the fields of toxicology and human performance is

SUSTAINED.

       IT IS FURTHER ORDERED that based on the evidence presented at trial, the United

States failed to prove each and every element of the offense charged beyond a reasonable doubt.

Defendant Wallace is, therefore, found NOT GUILTY of the charged offense.




Copies:        Counsel of Record
                                                                     July 14, 2021




                                                 15
